Citation Nr: 0511677	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for PTSD.  This case was before the Board in July 2002 at 
which time the Board conducted additional development 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2).  
Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated the portion of 38 C.F.R. 
§ 19.9(a)(2) which authorized the Board to review evidence 
not initially considered by the RO without obtaining a waiver 
of review from the claimant.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Upon receipt of newly obtained evidence, the Board 
remanded the case again to the RO in July 2003 for review of 
the evidence obtained by the Board.


FINDINGS OF FACT

The veteran's PTSD symptoms more closely approximate the 
criteria for severe impairment of his ability to establish 
and maintain effective or favorable relationships and his 
ability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but not 
higher, have been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 1995); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1997-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from December 1968 to December 
1970.  He was involved in combat during service incurring 
shell fragment wounds primarily involving both lower 
extremities, the right side of his face, and the right index 
finger.  Service connection for PTSD was established by RO 
rating decision dated April 1991.  He was provided an initial 
evaluation of 30 percent following a convalescent rating for 
a period of hospitalization in May 1988.  The record at the 
time of decision reflected symptoms of numbing of affect, 
emotional and physical abusiveness, nightmares, irritability, 
hypervigilance, social withdrawal, depression, inability to 
get along with people, insomnia, intrusive thoughts, and 
intolerance.
  
In pertinent part, the veteran's subsequent VA clinic records 
include a May 1995 mental health clinic (MHC) record 
indicating that he had separated from his wife for the 4th 
time.  On mental status examination, he was alert, oriented, 
calm, cooperative and not overtly depressed.  He was given a 
prescription of Buspar based upon diagnoses of anxiety, PTSD 
and depression.  His subsequent MHC visitations in 1995 noted 
that he was seeking a divorce from his wife, but that his 
symptoms remained unchanged.  He found his Buspar as 
"somewhat helpful."  A March 1996 MHC clinic record noted 
symptoms of irritability, short-temper, poor sleep, 
restlessness, and depression.  At that time, he was 
prescribed Prozac based upon assessments of PTSD and 
depression.  On June 5, 1996, he reported doing fairly well 
with taking Prozac and Buspar as needed (PRN).  A June 12, 
1996 visitation for a skin rash noted his anxiety symptoms 
with a diagnostic impression of probable anxiety neurosis.  

An August 1996 RO rating decision denied a rating in excess 
of 30 percent for PTSD, and this appeal ensues from that 
decision.

An October 1996 statement from the veteran's wife asserted 
that the veteran's service connected physical disabilities 
were interfering with his ability to work.  She also noted 
psychiatric symptoms of nightmares, flashbacks and withdrawal 
from family and events.

A December 1996 VA clinic record noted the veteran's symptoms 
of poor sleep and depression at which time he stated 
"[e]verything gets on my nerves."  His prescription of 
Buspar was increased based upon an impression of 
depression/anxiety.  A March 1997 VA MHC visitation record 
noted his symptoms of crying and being tense as a result of a 
sleep disorder, mood swings, rage reactions, explosive 
behavior, intrusive thoughts, flashbacks, memory impairment, 
and dissociative states.  In a statement received in April 
1997, the veteran indicated an inability to work due to his 
service connected physical and mental disabilities.  He was 
having difficulty sleeping with pain and nightmares, and the 
effects of his medications had impaired his ability to 
operate a motor vehicle.  A May 1997 VA clinic record noted 
continued symptoms of poor sleep, depression and anxiety.  In 
August 1997, he reported night terrors, startle effects and 
memory impairment.  At that time, the clinician noted his 
PTSD symptoms to be "severe" in degree.

In September 1997, the veteran and his spouse appeared and 
testified before the RO.  He reported sleep impairment due to 
PTSD with nightmares, flashbacks, and short term memory loss.  
He dealt with his symptoms of anxiety, depression and 
memories on a daily basis.  He had been married six times, 
and was back together with his fourth wife.  He did not have 
any friends and wanted to be left alone.  He did not have an 
intimate relationship with his wife.  He had three children 
with whom he got along with most of the time.  He was self-
employed in mobile home repair and had a past history of 15-
20 jobs.  His productivity was lagging due to pain, 
drowsiness and sleepiness.  He was very seldom in a happy 
mood.  His spouse testified that he had a good relationship 
with his children, but that he had an explosive mood.  He had 
difficulty sleeping waking up with nightmares and sometimes 
strangling her in his sleep.  He had guns placed throughout 
the house.

Later in September 1997, the veteran filed a claim for a 
total disability rating based upon individual unemployability 
due to service connected disability (TDIU).  He reported last 
working full time in November 1995, and becoming too disabled 
to work in November 1996.  He had been self-employed in 
mobile home repair.  His highest earning was $27,000 for 
1995, and he had only made $15,000 for the past year due to 
part-time employment.  He had earned his GED.  A similar 
application filed in December 1997 indicated that he had 
averaged 25 hours of work per week in June 1996 reduced to 44 
hours per month in November 1997.  His wife reported his 
sleep impairment, and that he was teaching his 3-year old 
nephew how to operate a rifle.  He was telling his children 
to protect themselves, and that the North Vietnamese had used 
children their age in the Vietnam war.  She indicated that 
the veteran was scared for his safety with an attitude of 
"Kill or get Killed."

A VA MHC clinic record in September 1997 noted that the 
veteran was sleeping better and controlling his rage episodes 
better as a result of his psychotropic medications.  In 
November 1997, he still experienced sleep disorder, 
depression, fearfulness, memory impairment, and dissociative 
states.  A January 1998 MHC record noted the veteran to be 
doing well with present medications with mental status 
examination finding him to be alert and oriented with 
coherent and relevant speech.

In a statement received in March 1998, the veteran reported 
symptoms of impatience, loss of self-control, and social 
isolation with decreased concentration and short term memory.  
He felt unable to function in a work capacity.  He remembered 
war experiences of killing a child everytime he saw his 
children.

VA clinical records in May and July 1998 included the 
veteran's report of feeling depressed for much of the time 
for the past year.

A February 1999 statement from orthopedist Pedro L. Tamayo, 
M.D., P.C., indicated that the veteran experienced severe 
pain of his lumbar and cervical spines as well as severe pain 
of the hips, shoulder and knee.  He had been suffering 
depression because of the daily pain.  Dr. Tamayo deemed the 
veteran as totally disabled and unable to perform any type of 
gainful employment.

A VA clinic record in March 1999 noted the veteran to be 
alert, oriented, coherent, relevant, and cooperative.  He was 
exhibiting sad facial features and depression due to his 
wife's breast cancer.  In September, he was noted to be 
alert, oriented, coherent, relevant, cooperative, and 
spontaneous.  He had an unpleasurable affect with scanty 
production of ideas.  He also exhibited depression and a 
sleep disorder.

By means of a rating decision dated October 1999, the RO 
granted the veteran's claim for TDIU effective to August 1, 
1997.

VA clinic records in 2000 included a February consultation 
wherein mental status examination showed the veteran to be 
alert, oriented, coherent, and relevant.  He indicated that 
his psychotropic medications were working well for him.  In 
March, he was found to be alert, oriented, coherent, 
relevant, cooperative, and spontaneous.  He was having 
intrusive thoughts of Vietnam with sleep disruption.  At that 
time, the clinician offered a Global Assessment of 
Functioning (GAF) Score of 50.  
 
In the year 2001, a January consultation included the 
veteran's complaint of intrusive thoughts and difficulty 
being around people.  He indicated his medications were 
helping greatly.  On mental status examination, he was alert, 
oriented in all spheres, pleasant, and cooperative.  He had 
appropriate affect and responses to questions.  He was able 
to follow complex instructions with good recent and remote 
memory.  He appeared to have a normal intellect.  He denied 
suicidal or homicidal ideations, plan or intent.  The 
examiner offered a GAF score of 50.  In May, a mental status 
examination showed him to be alert, oriented in all spheres, 
pleasant, and cooperative.  He had appropriate affect and 
responses to questions.  He was able to follow complex 
instructions with good recent and remote memory.  He had a 
normal intellect and denied suicidal or homicidal ideations, 
plan or intent.  His GAF score of 50 was continued.  A 
general examination in July noted that his PTSD was deemed 
stable.  In August, he continued to report intrusive thoughts 
and need for social isolation.  On mental status examination, 
he was alert with relevant speech and appropriate affect.  
There was no evidence of suicidal or homicidal ideation.  In 
November, he reported an increase in his intrusive thoughts 
and nightmares following the terrorist attacks with one 
occasion of inadvertently striking his wife during the night.  
On mental status examination, he appeared sad, moderately 
depressed and anxious.  He was alert with relevant speech.  
His prescriptions of Divalproex, Paroxetine were increased.

The veteran continued to seek regular VA MHC treatment in 
2002.  A January clinic record noted his continued report of 
disruptive sleep, nightmares and preoccupation since the 
terrorist attacks.  His mental status examination showed him 
to be moderately depressed, alert, and relevant with sound 
insight and judgment.  In April, he demonstrated at least 
moderate levels of anxiety and depression.  He had frequent 
nightmares but couldn't recall the content of his dreams.  He 
was found to be preoccupied with some difficulties in 
concentration and unclear with some of the specifics of his 
medications.  In July, he reported intermittent nightmares of 
combat and being quite preoccupied.  On mental status 
examination, he appeared at least moderately anxious and 
depressed with concentration difficulties noted.  A November 
clinic record noted him to be distressed over the recent 
passing of his wife.  He was alert, relevant and moderately 
depressed with his PTSD assessed as "fairly stable."  The 
veteran failed to report for a scheduled VA psychiatric 
examination in November 2002.

VA clinic records for the year 2003 include consultations in 
February, March, June and August wherein he exhibited 
symptoms of pensiveness, frequent nightmares of combat with 
some awakening in sweat, difficulties with concentration and 
memory, sleep disruption, depressed but non-suicidal, keeping 
involved with grandchildren, continued needs for social 
isolation, and blunted/flattened affect.  There was no 
evidence of thought disorder.  A PTSD screening in October 
included report of reexperiencing of traumatic events, 
hypervigilance, two or more consecutive weeks in the last 
year of depressive symptoms, depression for much of the time 
in the past year, and 3 to 4 days in the last week of 
depressive symptoms.  In December, he manifested blunted 
affect, some depression without suicidal ideation, and 
relevant but subdued speech.  He maintained close contact 
with family members

VA clinic records in 2004 include a February consultation 
wherein the veteran reported estrangement from all but his 
close family members.  He was hypervigilant with frequent 
intrusive thoughts of combat and wounded in Vietnam.  His 
sleep was fairly good.  His mental status examination 
demonstrated a blunted affect, anxiousness, and depression 
without suicidal intent.  There was no evidence of thought 
disorder.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports  only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's PTSD was originally rated as 30 percent 
disabling under a version of Diagnostic Code 9411 code that 
was revised on November 7, 1996.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  Prior to the effective date of the new 
regulations, the veteran's claim may only be evaluated under 
the older version of VA's schedular criteria.  VAOPGCPREC 3-
2000 (April 10, 2000).  See 38 U.S.C.A. § 5110(g) (West 
2002).

The veteran's 30 percent rating under the old criteria 
represented definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, where the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 50 percent rating was assigned when the ability to maintain 
effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  

A higher 70 percent rating was warranted where the ability to 
establish and maintain effective or favorable relationships 
was severely impaired; the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
rating was warranted where the attitudes except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  Id.

A longitudinal review of the record demonstrates that the 
veteran's PTSD has been manifested by self-reported 
symptomatology of anxiety, depression, nightmares with sleep 
disruption, social isolation from all but close family 
members, irritability, short-temper, flashbacks, mood swings, 
rage reactions, explosive behavior, intrusive thoughts, 
memory and concentration deficits, and dissociative states.  
In August 1997, a VA clinician assessed the veteran's PTSD 
symptoms as "severe" in degree.  Subsequent VA clinic 
records consistently report a GAF score of 50 which, under 
the newer criteria based on the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994) (DSM- IV), is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing DSM- IV.  The GAF score of 50 represents 
"serious symptoms (e.g., suicidal ideations, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

On this evidence, the Board finds that the veteran's PTSD 
symptoms more closely approximate the criteria for severe 
impairment of his ability to establish and maintain effective 
or favorable relationships and his ability to obtain or 
retain employment under the older version of Diagnostic Code 
9411.  In this respect, the Board notes that the veteran's 
symptoms during the appeal period have remained relatively 
stable, and the August 1997 assessment of "severe" PTSD 
symptoms and subsequent GAF scores representing "serious" 
symptoms are relevant to assess the severity of the veteran's 
PTSD symptoms since the inception of this appeal.  The 
veteran has manifested social isolation from non-family 
members with a history of six wives and inability to maintain 
any employment other than self-employment.  The Board 
resolves reasonable doubt in favor of the veteran, and 
employs the provisions of 38 C.F.R. § 4.7, by finding that 
the veteran more closely approximates the criteria for an 
award of 70 percent under 38 C.F.R. § 4.132, Diagnostic Code 
9411.

The Board further finds that the clear preponderance of the 
evidence establishes that the veteran does not meet the 
criteria for a 100 percent rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  In this respect, his mental status 
examinations have consistently demonstrated him to be alert 
and oriented in all spheres with no thought disorder.  He has 
never demonstrated psychoneurotic symptoms bordering on gross 
repudiation of reality, disturbed thought or behavioral 
processes associated fantasy, confusion, panic and/or 
explosions of aggressive energy.  He was able to maintain 
self-employment until 1996, and has been awarded TDIU on the 
basis of the combination of his service connected physical 
and mental disabilities.  His service connected mental 
disability, when considered alone, does not indicate him to 
be demonstrably unable to obtain or maintain employment as 
demonstrated by his GAF score of 50.  

The Board may consider whether the veteran is entitled to a 
100 percent evaluation under the new criteria established on 
November 7, 1996.  VAOPGCPREC 3-2000 (April 10, 2000).  See 
38 U.S.C.A. § 5110(g) (West 2002).  A 100 percent evaluation 
under the new criteria is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  38 C.F.R. § 4.130 Diagnostic Codes 9411 
(1997-2004).

As held above, the veteran's mental status examinations have 
consistently demonstrated him to be alert and oriented in all 
spheres with no thought disorder.  He has never demonstrated 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting others nor an 
intermittent inability to perform activities of daily living.  
He has reported some short-term memory loss and dissociative 
states, but there is no significant evidence of 
disorientation to time or place.  He has not reported memory 
loss for names of close relatives nor his own occupation or 
name.  His GAF score of 50 represents a less than total 
impairment of social and occupational functioning.  Thus, the 
preponderance of the evidence establishes that the veteran 
does not meet the criteria for a 100 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the RO's August 1996 decision was premised upon 
acceptance of VA clinic records as an informal claim for an 
increased rating.  A Statement of the Case (SOC) issued in 
October 1997 advised the veteran of the development 
conducted, the evidence reviewed, the legal standards 
applicable to the claim, and the Reasons and Bases for its 
August 1996 decision.  

By letter dated November 2002, the Board advised the veteran 
of the relative duties on the part of himself and VA in 
developing his claim, and the types of evidence and/or 
information deemed necessary to substantiate his claim.  At 
that time, he was provided a VA Form 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs) to return to VA if he desired assistance in 
obtaining private treatment records, and he was advised that 
he otherwise held the burden of submitting such records.  He 
was advised that VA obtained his recent VA clinic records, 
and was scheduling him for VA examination.  With respect to 
the VA examination, he was further advised that such 
examination was necessary to substantiate his claim and that 
his failure to report without good cause could have an 
adverse effect on his claim.  He was given examples of what 
circumstances constituted good cause, and advised how to 
contact VA to reschedule an inconvenient examination time.

A March 2003 Board letter advised the veteran of evidence 
obtained on his behalf, and his right to submit any 
additional evidence or argument in support of his claim.  In 
April 2004, the Appeals Management Center (AMC) in 
Washington, D.C., further advised the veteran of the evidence 
and/or information deemed necessary to substantiate his 
claim.  He was provided examples of evidence that he could 
present to support his claim, and told to submit any medical 
reports or other relevant evidence in support of his claim.  
A Supplemental Statement of the Case (SSOC), dated December 
2004, notified the veteran of the evidence obtained and 
reviewed in deciding his claim, the applicable legal 
standards, and the Reasons and Bases for denying his claim.  
Based upon the above, the Board finds that VA has satisfied 
the duty to notify content requirements of both 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1).

The veteran received his VCAA letter on his claim prior to 
the initial AOJ determination.  This is so due to 
impossibility as the section 5103 provisions did not become 
law until after the initial AOJ decision.  In Pelegrini II, 
the CAVC noted that the VCAA timing requirements serve the 
purpose of providing an orderly sequence of claims 
development and adjudication for which the claimant could 
expect compliance.  However, the Pelegrini II Court 
recognized that, in situations such as this case where the 
initial AOJ determination was rendered prior to the enactment 
of the VCAA, that there was no specific requirement that the 
claim be returned to the AOJ as though the original decision 
was nullified.  Rather, the issue turned on whether any 
deviation from the orderly process of the appeal would result 
in any prejudicial effect to the claimant.

In the claim at hand, the veteran has only identified his VA 
clinic records as pertinent to his claim on appeal.  He 
failed to report for VA examination in November 2002 and has 
motioned for rescheduling his examination based upon good 
cause.  As indicated above, the Board's November 2002 letter 
advised the veteran of the provisions of 38 C.F.R. § 3.655, 
how to reschedule an examination, and examples of what 
circumstances are deemed good cause.  The veteran has failed 
in his duty to cooperate in the development of his claim, and 
the Board finds that any defect with respect to the VCAA 
timing and/or content requirements in this case would be 
harmless error.  See 38 C.F.R. § 20.1102 (2004) (an error or 
defect by the Board which does not affect the merits of the 
issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision). 

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's service 
medical records and complete VA clinic records.  In addition, 
VA attempted to schedule the veteran for VA examination as 
necessary to substantiate the claim.  As indicated above, the 
Board's November 2002 letter advised the veteran of the 
consequences for failing to report for VA examination.  The 
RO has provided documentation that, on October 27, 2002, a 
call was placed to the veteran and an appointment letter was 
sent regarding the date of his VA examination.  The original 
copy of the letter is not available, but the RO has provided 
a similar letter which indicates the veteran was advised to 
contact the Carl Vinson VA Medical Center (VAMC) if he was 
unable to report for examination.  The veteran's 
representative asserted in the February 2005 VA Form 646 that 
the veteran was willing to report for examination.  However, 
there is no motion of record asserting that good cause exists 
for failing to report to the November 2002 scheduled VA 
examination.  The Board finds that the VA MHC records of file 
contain numerous mental status examinations, as well as GAF 
scores, that are sufficient to establish the veteran's 
entitlement to a 70 percent schedular rating under the old 
and/or new versions of Diagnostic Code 9411.  Based upon the 
above, the Board also finds that VA has satisfied the duty to 
assist requirements of the VCAA.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").


ORDER

A rating of 70 percent for PTSD, but no higher, is granted, 
subject to regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


